

114 S1488 IS: Part D Beneficiary Appeals Fairness Act
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1488IN THE SENATE OF THE UNITED STATESJune 3, 2015Mr. Nelson (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow for fair application of the exceptions
			 process for drugs in tiers in formularies in prescription drug plans under
			 Medicare part D.
	
 1.Short titleThis Act may be cited as the Part D Beneficiary Appeals Fairness Act.
		2.Fair exceptions
 process for drug in tiers under Medicare part DSection 1860D–4(g)(2) of the Social Security Act (42 U.S.C. 1395w–104(g)(2)) is amended—
 (1)in the first sentence— (A)by striking for tiered cost-sharing for drugs included within a formulary and and inserting for any tiered cost-sharing structure within a formulary (including a structure that; and
 (B)by inserting , or provides for different co-payment or coinsurance amounts for drugs in different tiers included within the formulary) before , a part D eligible individual;
 (2)in the second sentence, by inserting in any plan formulary before could be covered; and
 (3)by inserting the following before the last sentence: In no case may the Secretary allow a PDP sponsor to make any element of the tiered cost-sharing structure (including a tier used for very high cost or unique items) ineligible for lower-cost sharing through an exception under this paragraph..